UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7217



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY LEE VANCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Samuel G. Wilson, Chief District
Judge. (CR-94-22)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Vance, Appellant Pro Se. Steven Randall Ramseyer, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Lee Vance appeals the district court’s order denying his

motions for production of documents and his motion for the district

judge to recuse himself.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court. See United States

v. Vance, No. CR-94-22 (W.D. Va. June 19, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2